Exhibit 99.1 United States 12 Month Oil Fund, LP Monthly Account Statement For the Month Ended August 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ Unrealized Gain (Loss) on Market Value of Futures Interest Income ETF Transaction Fees Total Income (Loss) $ Expenses Investment Advisory Fee $ Tax Reporting Fees Audit Fees Legal Fees SEC & FINRA Registration Expense NYMEX License Fee Brokerage Commissions Non-interested Directors' Fees and Expenses Prepaid Insurance Expense Total Expenses $ Net Gain (Loss) $ Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 8/1/09 $ Withdrawals (500,000 Units) Net Gain (Loss) Net Asset Value End of Period $ Net Asset Value Per Unit (4,400,000 Units) $ To the Limited Partners of United States 12 Month Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended August 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
